           Testimony of
          Dr. Paul Farmer
            Presley Professor
         Harvard Medical School
          Boston, Massachusetts
                   and
            Medical Director
          Clinique Bon Sauveur
               Cange, Haiti

                 before the

Committee on Foreign Relations
    United States Senate




               July 15, 2003
                10:00 A.M.
  Dirksen Congressional Center, Room 419
             Washington, DC
                              Testimony of Dr. Paul Farmer

                                          Presley Professor
                                       Harvard Medical School
                                       Boston, Massachusetts
                                                 and
                                          Medical Director
                                        Clinique Bon Sauveur
                                             Cange, Haiti

First, allow me to thank Senator Lugar for this invitation, Senator DeWine for his longstanding
commitment to Haiti, and Senators Kerry, Kennedy, and Dodd for having suggested that I be
afforded this opportunity to comment on the current health situation in Haiti.

Haiti and the United States are the two oldest independent republics in the Western hemisphere.
And Haiti, our oldest neighbor, is living a true health crisis. This means, of course, that our
neighbors are dying because of a health crisis. This health crisis can be described concisely. It has
many causes but none of them are mysterious. This crisis has solutions that are well within our
reach. Because some of what I say will be contentious, I will do two things today. First, and very
briefly, I make mention of my own acquaintance with the health problems of Haiti. Second, I will
document extensively all of my remarks and am making this documentation available for those of
you here today and for the Congressional Record.

                                           I am a professor at Harvard Medical School but for the past 20
                                           years have had the good fortune of spending at least half of my
                                           time in central Haiti, where I direct a large charity hospital.
                                           This past year alone we have seen over a quarter of a million
                                           patients and done our best to provide modern medical services
                                           to a population living in dire poverty. Indeed, the hospital I
                                           direct sits in a squatter settlement and it would be difficult, I
                                           suspect, to find a more impoverished site in which to build
  Patients travel long distances and wait, such a facility. I’ve called this settlement home since 1983.
  sometimes overnight, to be seen at a     During the past two decades, I’ve lived under the rule of
  clinic in central Haiti.
                                           dictatorships, military juntas, and elected governments. Our
clinical facility has remained open during almost all of these long and often violent years, and we
have developed strong feelings regarding the difference between working with unelected versus
elected governments. These views are less political than pragmatic because doctors, nurses, and
community health workers tend to be a pretty pragmatic bunch: we want to help our patients get
well or, even better, to prevent them from getting sick. Our group, I should add, is a church-
affiliated but ecumenical non-governmental organization, and it’s been our privilege to work
extensively, especially in recent years, with the Haitian Ministry of Health. Our collaborative,
community-based approach emphasizes the Haitian peoples’ right to health, as codified in our
patients’ Cange Declaration. 1

But seeing patients in the clinic isn’t all we do. We have also worked to put children in school,
improve the water supply, and tackle new health challenges, some of them deemed— incorrectly, it



15 July 2003                                Paul Farmer                                                   1
transpires— intractable. None of the problems I will discuss
today, from AIDS to malnutrition among children, are
intractable.

Finally, I’ll note for the record that I have written several books
and dozens of scholarly articles about health conditions in
Haiti. In short, I’ve spent my entire adult life worrying about
the topic we’re here to discuss today and feel well-placed to
comment on Haiti’s health crisis, its causes, and— most               Residents of Haiti’s Central Plateau live in
importantly— what we might all do to help our neighbor                destitution. Poor housing conditions
overcome this crisis.                                                 facilitate the spread of disease.




1. Health Conditions in Haiti Today
Describing the current situation is the easy part: put simply, health conditions in Haiti are among the
worst in the world. This part of the story is undisputed and should, in and of itself, trigger
immediate action from anyone well-placed to help a neighbor in need. All of Haiti’s public health
indices are bad. Life expectancy, for example, is the lowest in our hemisphere. I rely mostly on data
from either the Pan American Health Organization or the World Health Organization, but if our
own CIA’s website is to be believed, Haiti is the only country in the hemisphere in which life
expectancy at birth is under 50 years and falling. 2 As elsewhere in the world, infant mortality rates
fell fairly slowly but steadily over the course of the past few decades, but in Haiti some of these
trends have been reversed and infant mortality now stands at 80.3 per 1,000 live births.3 This is
unacceptable, since the majority of infant deaths are readily preventable. Juvenile mortality rates,
similarly, are the worst in the region, in large part because of malnutrition, low vaccination rates, and
other by-blows of poverty. Maternal mortality rates are— no other way to put this— appalling.
Even the low-end estimates (523 per 100,000 live births)4 are the worst in the hemisphere, and one
community-based survey conducted in the 1980s pegged the figure at 1,400 per 100,000 live births.5
For a sense of scale, those same figures in the United States, Costa Rica, and Grenada are 7.1, 19.1,
and 1.0 per 100,000 live births, respectively.6,7,8

Losing one’s mother is a nightmare for any child, but for children living in poverty it all too often
means that they too are doomed to penury and premature death. When food and water are in short
supply, who is there to fight for the survival of infants and toddlers if not their mothers? Orphans
who do survive are often pressed into servitude, where their childhood years are filled with abuse
and, as often as not, cut short by AIDS or some other dreadful side effect of poverty.9

What, then, of infectious diseases, my own specialty? Polio, announced eradicated from the Western
hemisphere in 1994,10 resurfaced on the island in 2000.11 This unexpected resurgence occurred
because of a sharp decline in vaccination rates under military rule. Haiti’s self-appointed leaders had
scant interest, it would seem, in public health. National vaccination rates for measles and polio
reached their lowest point ever, with one PAHO survey suggesting that, in 1993, only 30% of
Haitian children had been fully vaccinated for measles, polio, mumps, and rubella.12 It was only a
matter of time— in this case, a few months to a few years— before these diseases came back. The
measles epidemics came quickly, as we documented in central Haiti.13 But even polio, deemed
vanquished forever, could and did return. The strain of polio that spread was actually derived from




15 July 2003                               Paul Farmer                                                               2
a vaccine, I should point out: but a strain fully capable of causing paralysis and death and able to
spread only because so few children had been vaccinated during the early nineties. 14

You know already that AIDS is a serious problem in Haiti, perhaps the only country in this
hemisphere in which HIV stands as the number-one cause of all adult deaths.15 The Haitian
epidemic has been described as “generalized,” since it affects women as much as or more than men;
is not confined to any clearly bounded groups; and has spread from urban areas to the farthest
reaches of rural Haiti, such as the villages in which I work. What’s worse, HIV not only kills 30,000
Haitians each year and orphans 200,000 more,16 it has also aggravated an already severe tuberculosis
epidemic. In one careful survey conducted in an urban slum in Port-au-Prince, fully 15% of all
adults were found to be infected with HIV.17 Stunningly, the rate of active and thus potentially
infectious tuberculosis among these HIV-positive slum dwellers was 5,770 per 100,000 population.
Again, for a sense of scale, the number of Americans with active TB is pegged at 5.6 per 100,000
population. 18 For Jamaica, Haiti’s neighbor, the number is 5 per 100,000 population; 19 for Cuba,
rates of active TB are only slightly higher than those registered in Jamaica.20 Only 8 of every 100,000
Israelis are sick with active tuberculosis.21

                              You get the picture, I’m sure. I could go on, telling you about
                              anthrax, which in Haiti is a zoonosis associated with unvaccinated
                              livestock. As one Haitian veterinarian explained wearily, Haitians are
                              victims of a sort of bioterrorism linked to poverty— in this instance, a
                              failure to vaccinate goats, itself a symptom of our failure to share the
                              fruits of science with the poor, including our very closest neighbors.
                              Haitians are not the authors of bioterrorism, as some here have
                              foolishly or maliciously suggested.

                                     In poor countries, doctors must also take an interest in education—
   A six-year-old girl with anthrax.
                                     not merely medical education, but the education of women and
                                     children. We know from many studies, including some conducted in
poor regions of Mexico, that good health outcomes among poor children are related
“independently” to the educational status of the mother. 22 That is, poverty is far and away the
primary predictor of poor health outcomes for Mexican children, but even poor mothers who are
better educated can hope to do a better job protecting their children. Whether this association holds
true in far poorer countries, such as Haiti, has not yet been
demonstrated.23 But the fact remains that Haiti’s illiteracy rates
are the highest in Latin America,24 which is why the Haitian
government has declared its alphabetization campaign the top
public priority. All those interested in the health of the Haitian
people would do well to support these efforts.

As for food and water, again the story is grim. According to the
World Bank, Haiti is the third hungriest country in the world,25
the only hungry country located close to our shores. The water
story is even worse: a group in the U.K., the Centre for Ecology
and Hydrology, recently developed a “water poverty index” and
carefully surveyed 147 of the world’s countries for supply and         Children are especially vulnerable to
                                                                       the consequences of hunger and a lack
quality. Haiti was ranked in 147th place.26                            of potable water.




15 July 2003                              Paul Farmer                                                          3
Now picture these conditions— I can’t resist saying it— a mere hour and a half from Miami. From
door to door, Harvard to central Haiti, my monthly journey takes only 12 hours, and a third of that
is spent jolting along in a Jeep. This brings me to one last point about current conditions: Haiti’s
roads are also a threat to public health. Recently, our team revived a young man dying from AIDS.
We gave him antiretrovirals and he gained, in the course of three months, over 25 pounds. He felt,
as he put it, “as good as new.” Any doctor takes enormous satisfaction in such victories— it’s what
makes our work worthwhile. But a year into therapy he was traveling on a public bus that plunged
over a steep embankment. Our patient was saved from AIDS but died of poor road conditions.

                                                        So far, I’ve mentioned roads, public health,
                                                        water, and education, and I’m doing so on
                                                        purpose. These disparate factors are all linked
                                                        together. This photograph shows you how. It’s
                                                        of a Red Cross ambulance that went over the
                                                        side of a mountain road that was to have been
                                                        repaired last year. On my way back here to meet
                                                        you all, a couple of days ago, I took this picture,
                                                        knowing that the ruined ambulance would still
                                                        be there, a sad monument to inaction.

                                                              But whose inaction?        Water, health care,
  3,149 km of Haiti’s 4,160 km of highways are unpaved.       education,    and   roads—    are the Haitian
  (Source: CIA World Factbook 2002.) Here, the wreckage of a  authorities blind to the obvious need for urgent
  Red Cross ambulance remains at the side of a mountain road. action in each of these arenas? Do they care
nothing about the suffering of their own people? Senators, please keep these questions in mind as I
turn towards a brief review of our own policies towards Haiti.


2. Policies Healthy and Unhealthy
Our own country is the richest in the world, and encompasses a third of the world’s GDP. It’s also,
I’m told, the world’s only superpower. Having established that Haiti, our oldest neighbor, is the
poorest country in this hemisphere, it stands to reason that U.S. policies towards that country have
an overwhelming influence. This too should be an undisputed claim.

Has the influence of our policies been a good one? Here, of course, is where the dispute comes in.
I wish to argue the case as a doctor might; I’m not a politician, nor do I have any wish to leave my
clinic. What I want to see is a healthy Haiti, and I believe— I need to believe— that this desire is
shared by all of us in this room today.

I will not dwell on what some non-Haitians would call “ancient history” (that is, anything that
occurred prior to the 21st century), but can’t resist noting that while the Haitians willingly sent
troops to aid us in the Battle of Savannah, in 1779,27 our own response to their appeal for assistance
in their war of independence was to support the slave owners. And when, against all odds, the
Haitians defeated the French on the battlefield— which led, according to John Adams and to many
others, to the Louisiana Purchase— we continued to behave ungraciously. From 1804 until 1862,
when Lincoln changed our policy, we simply refused to recognize the existence of “the Black
Republic.”28 Worse, we later pressured other countries in the hemisphere not to recognize Haiti’s


15 July 2003                                 Paul Farmer                                                    4
sovereignty.29 Our policies did not improve much during the late 19th century, and in the early 20th
century we invaded and occupied Haiti militarily.30 In fact, the modern Haitian army, which would
later come to be the bane of my medical staff’s existence, was created right here in this city, by an act
of the United States Congress.31 Evidence shows that our past policies towards Haiti were
remarkable for their consistently antidemocratic tilt. Modern U.S. historians agree on this, as do the
Haitians.

More recent policies may appear, to the untrained eye, a bit more haphazard. But there have been
discernable trends. As of today, almost all U.S. aid to Haiti goes through NGOs or through what
are now called “faith-based organizations” rather than through the Haitian Ministries of Health,
Education, or Public Works. Some of you here today will applaud this situation, and you’d think I
would, too: after all, I represent an NGO, belong to a faith-based organization or two, and am not
part of any government.

But I do not applaud this trend, not at all. I think these policies are unhealthy. I think these policies
are unfair. And I am convinced these policies are a failure.

First, allow me to note, since my Haitian patients invariably do, that during the reign of both the
Duvalier family dictatorship, which lasted almost 30 years, and the military juntas that followed, the
United States was unstintingly generous through official channels.32,33 That is, hundreds of millions
of our dollars went to and through these Haitian governments, such as they were. If the aid was
supposed to better the lot of the Haitian poor, it wasn’t very efficiently targeted, I’d say. But you
don’t have to trust me: in 1982, the U.S. General Accounting Office summed up its own activities as
follows: “The United States has provided Haiti about $218 million in food aid and economic
assistance. After 8 years of operating in Haiti, AID [Agency for International Development] is still
having difficulty implementing its projects.”34

This report appeared at almost exactly the same time that I arrived on the scene, your typical young
American do-gooder. I did not have a lot of preconceived notions about how best to do health and
development work, but as an American I was of course suspicious about working with dictatorships,
and I didn’t like the way the Duvalier kleptocracy siphoned off such significant fractions of all aid
for “extrabudgetary” activities of their own. Again, the assessments of officialdom (the GAO, as
mentioned, but also the World Bank, USAID, and most of the large multilateral agencies that
dominated, and still dominate, the international health scene) were grim enough. And the verdicts
of the rural poor with whom I cast my lot— they were even more scathing. “Why does your
government support the dictators and the military?” they asked me, politely enough. I was then a
young medical student and so I replied, “I don’t know. I’m just a young medical student.”

But this was a lame response, and I knew it. It was important for me to come to understand what
was going on if I, a U.S. citizen, were ever going to be able to defend the policies of my own
country.

That proved impossible, frankly. When you hear this, it will be July 15th. But I am writing this on
July 4th, since I am taking the day off and using it to prepare these remarks. I thus refer you to
another July 4th speech, made in 1985, my third year in Haiti. One month earlier, the Haitian
Parliament had unanimously passed a “political parties law,” allowing political parties to exist as long
as their statutes recognized “Baby Doc” Duvalier as President-for-Life.35 The same law gave the
army and the Ministry of the Interior the unconstrained power to recognize and suspend parties.


15 July 2003                               Paul Farmer                                                 5
Three days previously, the Haitian Constitution had been amended to give this President-for-Life
even greater powers, including the right to designate his successor. These changes were approved
by a referendum on July 22, 1985. According to “official” statistics, 90% of voters turned out and
99.98% voted “yes.”36

Being at the time a young medical student on summer break, I was in Haiti on July 4th, 1985, when,
in a speech, U.S. Ambassador Clayton McManaway called the political parties law “an encouraging
step forward.” Newsweek quoted an unnamed U.S. State Department official as saying, “With all of
its flaws, the Haitian government is doing what it can.”37 A generous assessment, and the State
Department also added that “the press in Haiti has known a growing freedom of expression in
recent months.”38 (I should add here that the only free “Haitian” press at the time was that
published in New York, Miami, and Montreal; and all of these newspapers have since relocated to
Haiti.) The U.S. administration then certified to Congress that “democratic development” was
progressing in Haiti, allowing more than $50 million in military and economic aid39 to flow to the
government, if that’s the word we want.

Being a medical student at the time, I assumed these matters were beyond me. Better to stick to
pathophysiology and clinical medicine rather than to seek to understand why this all seemed like
complete garbage. There was, no doubt, a reason for it.

Let’s flash ahead to 2001, when such excuses deceived nobody, least of all myself. By then I’d been
in Haiti for the better part of two decades, before and after getting my M.D., and was weary of
seeing children die of diarrheal disease, adults of typhoid and tuberculosis and AIDS, and everyone
of road accidents. I was a doctor tired of seeing children unable to attend school because they could
not pay tuition or buy uniforms— even in “faith-based” schools that should’ve done better. And so
in 2001 I looked into a series of four humanitarian and development loans that had been blocked.
Many other international financial institutions had also cut off aid to Haiti, but I focused on the
Inter-American Development Bank, since these loans, I learned, had already been approved by the
Haitians and by the Bank’s board of directors. And it seemed only fitting that an American doctor
should inquire, as one loan was for health care, another for education, one for potable water, and
one for road improvement. And they’d been blocked for some time— for “political reasons,” I’d
been told. Haiti had held local and parliamentary elections in May 2000, and eight senatorial seats
were disputed, requiring run-offs. And I’d heard, from sources both Haitian and American, that it
had been the United States that had asked the Inter-American Development Bank to block the loans
until these electoral disputes had been worked out.

Again, I was tempted to assume that, as a doctor, I couldn’t possibly fathom the reasons that would
lead my country, the world’s richest and most powerful, to try and block humanitarian assistance to
one of the world’s poorest. But as a boy who’d grown up in Florida and had followed recent
electoral problems there (my mother, who lives near Orlando, was sending me reams of material), I
must admit that I was angry. Angry, as a doctor, that the Haitian government, with a national budget
smaller than that of the Harvard teaching hospital in which I’d trained, could not have access to
credit in order to clean up water supplies and revitalize its public health system. And angry about
our shouting down the Haitians for elections that didn’t seem all that bad compared to some of the
problems my family in Florida described. Besides, the Haitian senators occupying the disputed seats
had all resigned, and the loans were still blocked.




15 July 2003                             Paul Farmer                                               6
So this time I did try to find out more, and I encouraged others to help me do so— my students
from Harvard, research assistants, and influential friends in business who are donors to our charity.
Anyone I could find.

Of course I also tried to go directly to the source. I asked to meet with staffers from the Inter-
American Development Bank. One of them shouted at me, in a very public forum (again, right here
in this city), but the others were very courteous and kind. Still, they told discrepant stories. One
told me, in 2001, that Haiti owed arrears, whereas another told me that no, Haiti had paid its arrears.
(The Haitian authorities had, in fact, paid out $5 million for arrears owed and were current on their
payments at the time. Despite this, the IDB did not release the promised loans, and the government
of Haiti fell into arrears again.) Another IDB staffer, who made me promise not to use his name,
whispered that yes, it was the U.S. government that was blocking the loans. I even called a nice
fellow at the U.S. Secretary of the Treasury, since I was told that that’s where the levers were pulled.
And he informed me that, yes, such matters were in the hands of the State Department. But when I
asked how I, a doctor, might help to get clean water to the Haitian poor, I couldn’t get a straight
answer anywhere. This went on and on and was very time-consuming. And I needed to get back to
our patients.

A friend of mind, a famous American writer, promised to look into the blocked loans. “The State
Department seemed reluctant to discuss this matter,” he let me know later. “I was granted an
interview with a senior department official only on condition that I not use his name. He told me it
wasn’t just the United States that had wanted to block the IDB loans to Haiti, that the Organization
of American States (the OAS) was also involved. It was ‘a concerted effort,’ the official said, and
went on to explain that the legal justification for blocking the loans originated at an OAS meeting
called the Quebec City Summit, which produced something called the Declaration of Quebec City.
But that document is dated April 22, 2001,40 and the letter from the IDB’s American executive
director asking that the loans not be disbursed is dated April 8, 2001. So it would seem that the
effort became concerted after it was made.”

I wasn’t surprised. The fact is, a concerted effort has long been underway to upset the Haitian
people’s efforts to build an egalitarian society. It began in 1791, and the only independent country
in the hemisphere, our own, weighed in on the side of the slave owners, as noted. And so it has
gone on for years, as Haiti grew poorer and we grew richer. In fact, few Americans know much
about Haiti but few Haitians can afford to not know about our country. These blocked loans do not
surprise the Haitians, but do surprise the good people with whom I speak up here in the country of
my birth. Why on earth, family and friends and medical colleagues asked, would we want to block
assistance to Haiti?

Why indeed. But it’s possible to make a long list of embargoes against Haiti, and I recently did so
for a British medical journal, The Lancet. 41 It is an article which seeks to document the unsurprisingly
bad impact of blocking water assistance to the thirsty, education to the unschooled, and health care
to the sick. I did my best to argue that such policies are not only illegal— an argument of limited
value, I’m told— but also noxious. Deadly. Morally atrocious. I submit this Lancet article to you in
the hopes that it too might become a part of the Congressional Record.

On July 8, 2003, in a move applauded by the international community, the government of Haiti paid
the IDB $32 million to satisfy the outstanding arrears. It is outrageous that the government was
forced to pay these arrears, because it was the malfeasance of the U.S. that helped to create them. I


15 July 2003                               Paul Farmer                                                 7
am told that this move by the Haitian government will pave the way for lending to resume. I ask
this Senate body to help us to ensure that the U.S. will not stand in the way of future loans to Haiti.

In any case, I know the discussion could go ’round and ’round. And that would make us all dizzy
and I’d be the only one here, besides Senator Frist, qualified to resuscitate you should you collapse
in Senate chambers. But since I am a doctor, I hope you will permit me to use medical language.
These are sick policies. They have a long history. And I hope I will not be dismissed as “playing the
race card” when I argue that our sick policies towards Haiti are rooted in our own country’s
shameful past. Again, this is easy to prove. One has only to look, again, to the U.S. Congressional
Record. On the Senate floor, in 1824, Senator Robert Hayne of South Carolina declared, “Our
policy with regard to Hayti [sic] is plain. We never can acknowledge her independence.... The peace
and safety of a large portion of our union forbids us even to discuss [it].”42

But now, thank God, we are allowed to discuss it. Unacknowledged or not, these are the roots of
our unhealthy policies toward Haiti. And one does not have to be a neurologist or a psychiatrist to
know that there are many reasons that some forget and others remember. We Americans have
forgotten because we can afford to forget.


3. Towards a Healthier Haiti: Some Success Stories
I do not wish to squander your generous invitation by focusing only on the negative. Many good
things are happening in Haiti, and surely the most important of these is the transition, however
painful, from dictatorships to democracy. There are medical victories, as well— and most of them
are the result of genuine public-private partnerships. That means groups like ours working with the
Haitian public sector.

Allow me to give a couple of success stories. First, I mentioned that the island was the site of the
hemisphere’s first polio outbreak since the disease was declared eradicated from our half of the
world. But did polio’s resurgence or huge measles epidemics in Haiti constitute insuperable
problems? Not at all. PAHO and UNICEF worked with the Ministry of Health in order to launch
a massive campaign to eradicate polio and stop
epidemic transmission of measles. I’m proud to say
that we too were part of this movement and prouder
still to report that it worked.

What about AIDS, the world’s latest rebuke to
optimism? Impossible to prevent or treat in the
poorest parts of the world, you’ve been told incorrectly,
                                                          An HIV+ patient before beginning antiretroviral
until quite recently. Here again, Haiti is more of a      therapy at Clinique Bon Sauveur (left), and after
success story than one might imagine. First, NGOs         initiating therapy (right). This patient once remarked
working closely with the Ministry of Health have spent that “Everyone with AIDS should be able to get
                                                          treatment, since we’re all God’s children. Science is
a decade developing culturally-appropriate prevention for everyone.”
tools, providing voluntary counseling and testing, and
working to improve care for people living with HIV. Could these efforts be among the reasons why
the predicted “explosion” of HIV did not occur in Haiti? That is, the situation is grim and AIDS is,
as noted, the leading killer of young Haitian adults. But seroprevalence studies suggest that the
Haitian epidemic is slowing down. Again, Haiti formed a public-private partnership, one of the


15 July 2003                                 Paul Farmer                                                      8
                                         strongest in the world, in order to pull together a successful
                                         proposal to the Global Fund for AIDS, Tuberculosis, and
                                         Malaria.43 The National AIDS Commission is chaired by the First
                                         Lady, Mildred Aristide, who has made AIDS and the rights of poor
                                         children her primary concerns as a public figure. As I stand before
                                         you, Haiti is probably the one country in the poor world with the
                                         most promising integrated AIDS prevention and care project
                                         already up and running. Over the past year, our project has hosted
                                         scores of visitors from as far away as Zambia, South Africa,
                                         Uganda, and even Japan.
 First Lady Mildred Aristide speaks at
 a National AIDS Commission
 meeting in the spring of 2002.   What about maternal mortality? Can nothing be done to prevent
                                  this horror? Again, PAHO is engaged in efforts to make childbirth
safer and so are we— and we all work with the Haitian government. There is, as noted, a huge
challenge before us. And yet modern medicine has made it possible to make childbirth safe, even in
the very poorest corners of the world. In part of central Haiti, where we work with traditional birth
attendants and community health workers to offer at-risk women high-quality obstetric services (for
example, cesarean sections or treatment of eclampsia), maternal mortality is under 200 per 100,000
live births and dropping. We still have a long way to go,
granted, but we’re moving in the right direction. Again, this
success owes much to our close ties with the Ministry of
Health which, though flat broke, has assigned publicly-trained
nurse-midwives to assist us. UNICEF has supplied many of
our traditional birth attendants with birthing kits. We are also
vaccinating our staff against hepatitis B and making sure they
have gloves and aprons and other supplies. If we were to work
assiduously with the Ministry of Health, how difficult would it Traditional  birth attendants and
                                                                    community health workers in central
be to replicate these practices throughout a country about the Haiti receive training and supplies.
size of the state of Maryland?


4. A Few Conclusions
Everyone who speaks today will tell you that the situation in Haiti is awful. And so it is, especially
from the point of view of a physician who serves the poor. But there is so much that could be
done. Permit me to continue speaking to you as a doctor. First, we need a diagnosis. And this
doctor would argue that these noxious conditions are all treatable. What is the etiology of these
problems? Haitian culture, as some have argued? Ridiculous— this has nothing to do with Haitian
culture. Nor is bad governance the problem. How on earth could we say this when we were so
willing to fork over hundreds of millions of dollars to the Duvaliers and the Haitian army, which in
over a century had known no enemy other than the Haitian people?

The problem in Haiti is poverty and, alas, we have failed to do our best to help our neighbors
rebuild their ravaged country. But we can certainly start doing so.

Rebuilding Haiti will require resources. The Haitians have a saying: you can’t get blood from a rock.
Massive amounts of capital need to flow into Haiti in order to stay the humanitarian crises I’ve
described. But this capital cannot go only to groups like ours— to NGOs or “faith-based


15 July 2003                                     Paul Farmer                                              9
organizations.” We’re proud of our work in central Haiti, but that’s where we live and work: in a
circumscribed bit of central Haiti. Only the Haitian government has both national reach and a
mandate to serve the Haitian poor.

Haiti still receives assistance from the United States and the European Union and Canada and Japan
and various United Nations organizations. But the total amount of aid has been reduced by about
two-thirds since 1995. Our country has cut its donations by more than half since 1999. The United
States contributes about $50 million a year, but none of it goes to the Haitian government44—
except for a small amount to Haiti’s coast guard, both boats of it, given in the hope that this might
help prevent refugees from disembarking for Florida and cocaine-shippers from getting their
product to the same destination. Again, for a sense of scale, recall that the U.S. government
pumped an estimated $200 million through the Haitian military government in the 18 months
following February 1986.45 The World Bank, the self-proclaimed lead agency addressing world
poverty, has shut down all future lending to this hemisphere’s poorest country. It has, in fact, closed
its Haiti office, leaving behind only an administrator and a chauffeur. Hardly an impressive strategy
for poverty alleviation.

Haiti needs our help. Haiti needs resources. But Haitians need us to remember some of the things
we forget all too expediently. Technical assistance is also of great importance, but we need to be
respectful of our Haitian partners. In 1804, Haiti taught the world a great lesson, perhaps the
greatest lesson ever. Haiti taught us that slavery, the use of other humans as chattel, is a crime
against humanity. The French claimed to have done this in 1789, but every Haitian knows that it
was Napoleon himself who in 1801 sent 40,000 troops to reconquer Haiti, and reclaim it as France’s
most valuable slave colony. Napoleon failed. And where were we, Haiti’s only neighbors at the
time? Where were we who should have helped Haiti rebuild an island devastated by a decade of
war? The answer: Haiti had no friends. There was no assistance.

That was then and this is now. We now have a chance to make up for past errors. How are we
doing? Poorly. Blocking development and humanitarian assistance is a terrible tactical and moral
error; it is also a medical and epidemiological error. And this error could be corrected, almost
effortlessly, by the U.S. government. If I were you, I would not listen to a lot of palaver about
arrears or other technicalities. The United States has the power to unblock aid to Haiti in a
heartbeat.

That was my final medical metaphor, I promise. In closing, I would ask the members of this
committee to call for a formal reexamination of our policies towards Haiti. I would ask that we
acknowledge, as a people, our errors and that we try for a fresh start. We certainly have all that is
necessary to do so. Call it a “Marshall Plan for Haiti,” call it reparations, call it whatever you want.
But let us, at long last, do the right thing. And then we will know the gratitude of our neighbors.
Certainly, you will know the gratitude of a doctor who would like to see everyone have the chance to
live full and happy lives. And although I care deeply for all my patients, I think you will forgive me
for wishing this most ardently for the Haitian people.

Thank you for the privilege of testifying.




15 July 2003                                 Paul Farmer                                             10
1
  The Cange Declaration begins: “We, the patients of “Partners in Health” [Zanmi Lasante] in Cange, have a
declaration we would like to put before all of you. It is we who are sick; it is therefore we who take the
responsibility to declare our suffering, our misery, and our pain, as well as our hope.” The full text of the
Declaration is available at: http://www.pih.org/inthenews/010824cange/index.html.
2 United States Central Intelligence Agency. The World Factbook 2002. Available at:

http://www.cia.gov/cia/publications/factbook/geos/ha.html.
3 Infant mortality in Haiti has actually risen since 1996, when it was 73.8 per 1,000 live births; PAHO

attributes this rise to increasing poverty, the deterioration of the health system, and HIV. See Pan American
Health Organization. Country Profiles: Haiti. 2003. Available at:
http://www.paho.org/English/DD/AIS/be_v24n1-haiti.htm.
4 Pan American Health Organization. Country Profiles: Haiti. 2003. Available at:

http://www.paho.org/English/DD/AIS/be_v24n1-haiti.htm. These numbers are likely to be even higher if
one measures maternal mortality at the community level.
5 The only community-based survey done in Haiti, conducted in 1985 around the town of Jacmel in southern

Haiti, found that maternal mortality was 1,400 per 100,000 live births. See Jean-Louis R. Diagnostic de l’état
de santé en Haïti. Forum Libre I (Médecine, Santé et Démocratie en Haïti) 1989: 11-20.
  During that same period, “official” statistics reported much lower rates for Haiti, ranging from a maternal
mortality rate of 230 for the years 1980-1987 and a maternal mortality rate of 340 for 1980-1985 to a higher
estimate in the years that followed, 1987-1992, of 600 maternal deaths per 100,000 live births. See United
Nations Development Programme. Human Development Report, 1990. New York: Oxford University Press for
UNDP, 1990; and World Bank. Social Indicators of Development. Baltimore: Johns Hopkins University Press,
1994; respectively.
  For additional maternal mortality data from that period, see World Health Organization. Maternal Mortality:
Helping Women Off the Road to Death. WHO Chronicle 1985; 40: 175-183.
6 Pan American Health Organization. Country Health Profile: United States. 2001. Available at:

http://www.paho.org/English/SHA/prflUSA.htm.
7 Pan American Health Organization. Country Health Profile: Costa Rica. 2001. Available at:

http://www.paho.org/English/SHA/prflCOR.htm.
8 United Nations Development Programme. Human Development Indicators 2003: Grenada. Available at:

 http://www.undp.org/hdr2003/indicator/cty_f_GRD.html.
9 Mildred Aristide has recently published an excellent overview of the problem of children who become

“domestic servants,” grounding this phenomenon in its historical context and at the same time revealing the
enormous social cost of such abuse. She writes, “It is clear that Haiti’s rural development and the faltering
road to a national public education system have been and remain at the center of the propagation of child
domestic service in the country. This explains why the prototypical image of a child in domestic service is one
of a child from the impoverished countryside seeking an education, working in the city.” See Aristide M.
L’Enfant En Domesticité en Haïti: Produit d’un Fossé Historique (Child Domestic Service in Haiti and Its Historical
Underpinnings). Port-au-Prince, Haiti: Imprimerie H. Deschamps, 2003; p. 89-90.
10 Centers for Disease Control and Prevention. International notes certification of poliomyelitis eradication—

the Americas, 1994. Morbidity and Mortality Weekly Report 1994; 43(39): 720-722.
11 Centers for Disease Control and Prevention. Outbreak of poliomyelitis— Dominican Republic and Haiti,

2000. Morbidity and Mortality Weekly Report 2000; 49(48): 1094, 1103.
12 Pan American Health Organization and World Health Organization. Haiti— L’Aide d’Urgence en Santé. Port-

au-Prince: Pan American Health Organization, 1993.
13 Farmer PE. Haiti’s Lost Years: Lessons for the Americas. Current Issues in Public Health 1996; 2(3): 143-151.
14 Kew O, Morris-Glasgow V, Landaverde M, et al. Outbreak of poliomyelitis in Hispaniola associated with

circulating type 1 vaccine-derived poliovirus. Science 2002; 296 (5566): 269-70.
15 Pan American Health Organization. “Haiti.” In: Health in the Americas 2002: Vol. II. Washington, D.C.: Pan

American Health Organization, 2002: 336-349.



15 July 2003                                   Paul Farmer                                                      11
16 Joint United Nations Programme on HIV/AIDS. Epidemiological Fact Sheets on HIV/AIDS and Sexually
Transmitted Infections: Haiti. 2002. Available at:
http://www.unaids.org/hivaidsinfo/statistics/fact_sheets/pdfs/Haiti_en.pdf.
17 Desormeaux J, Johnson MP, Coberly JS, et. al. Widespread HIV counseling and testing linked to a

community-based tuberculosis control program in a high-risk population. Bulletin of the Pan American Health
Organization 1996; 30(1): 1-8.
    For a more comprehensive overview of Haiti’s burden of treatable and preventable infectious diseases, see
Farmer P. Infections and Inequalities: The Modern Plagues. Berkeley, CA: University of California Press, 1999.
18 Centers for Disease Control and Prevention. Reported in Tuberculosis in the United States, 2001. Atlanta, GA:

U.S. Department of Health and Human Services; 2002. Available at:
http://www.cdc.gov/nchstp/tb/surv/surv2001/content/T1.htm.
19 United Nations Development Programme. Human Development Indicators 2003: Jamaica. Available at:

http://hdr.undp.org/reports/global/2002/en/indicator/indicator.cfm?File=cty_f_JAM.html.
20 In 1999, the rate of active tuberculosis in Cuba was 11 per 100,000 population. See United Nations

Development Programme. Human Development Indicators 2003: Cuba. Available at:
http://hdr.undp.org/reports/global/2002/en/indicator/indicator.cfm?File=cty_f_CUB.html.
21 United Nations Development Programme. Human Development Indicators 2003: Israel. Available at:

http://hdr.undp.org/reports/global/2002/en/indicator/indicator.cfm?File=cty_f_ISR.html.
22 For a review of these studies in Mexico, see LeVine RA, LeVine SE, Richman A, et al. Women’s schooling

and child care in the demographic transition: A Mexican case study. Population and Development Review 1991;
17(3): 459-496. See also Cleland J and van Ginneken J. Maternal education and child survival in developing
countries: The search for pathways of influence. Social Science and Medicine 1988; 27: 1357-1368.
23 Educational status is so tightly linked to social class in Haiti that it difficult to know whether or not

educational status is an independent predictor of better outcomes for children. But relevant data from Haiti
indicates that of mothers who had received at least a primary school education, 94% received prenatal care
and 74% were vaccinated against tetanus. Among women with no formal schooling, on the other hand, only
53% received prenatal care and 58% received vaccination against tetanus. See Pan American Health
Organization. “Haiti.” In: Health in the Americas 1998: Vol. II. Washington, D.C.: Pan American Health
Organization; 1998: 316-330.
24 Only 50.8% of adults over age 15 are literate. See United Nation Development Programme. Human

Development Indicators 2003: Haiti. Available at:
http://www.undp.org/hdr2003/indicator/cty_f_HTI.html.
25 United Nations Food and Agriculture Organization. The State of Food Insecurity in the World. United Nations

Food and Agriculture Organization: Rome, 2000. Available at:
http://www.fao.org/FOCUS/E/SOFI00/img/sofirep-e.pdf.
26 Sullivan CA, Meigh JR, and Fediw TS. Derivation and Testing of the Water Poverty Index Phase I. Centre for

Ecology and Hydrology: Wallingford, 2002. Available at: http://www.ciaonet.org/wps/suc01/suc01.pdf.
27 Madeline Diaz, in the U.S. Consulate’s Haiti newsletter, describes the event this way: “… Haitian soldiers

fought and died on a Georgia battlefield to help the United States gain its independence from England.
About 1,500 volunteers from their country, then a French colony, joined forces with the Americans to fight
the British in the 1779 Siege of Savannah.” See Diaz MB. Haitians seeking recognition of war effort in U.S.
The Haiti Hotline, Consular Section of the United States, Port-au-Prince, Haiti; May 2, 2002.
28 Lawless R. Haiti’s Bad Press. Rochester, VT: Schenkman Books, 1992.
29 In 1825, the United States blocked Haiti’s invitation to the famous Western Hemisphere Panama

Conference. See Lawless R. Haiti’s Bad Press. Rochester, VT: Schenkman Books, 1992.
30 Heinl R and Heinl N. Written in Blood. Boston: Houghton Mifflin Co., 1978.
31 See the account of Gaillard R. Hinche Mise en Croix. Port-au-Prince, Haiti: Imprimerie Le Natal, 1982. This

book is part of a seven-volume overview of the U.S. occupation of Haiti.
32 Hancock G. Lords of Poverty: The Power, Prestige, and Corruption of the International Aid Business. New York:

Atlantic Monthly Press, 1989.
33 Lawless R. Haiti’s Bad Press. Rochester, VT: Schenkman Books, 1992.




15 July 2003                                 Paul Farmer                                                     12
34 United States General Accounting Office. Assistance to Haiti: Barriers, Recent Program Changes, and Future
Options. Washington, D.C.: United States General Accounting Office, 1982; p. i.
35 Americas Watch. Haiti: Human Rights Under Hereditary Dictatorship. New York: Americas Watch and the

National Coalition for Haitian Refugees, 1985.
36 Americas Watch. Haiti: Human Rights Under Hereditary Dictatorship. New York: Americas Watch and the

National Coalition for Haitian Refugees, 1985.
37 Cited in Americas Watch. Haiti: Human Rights Under Hereditary Dictatorship. New York: Americas Watch and

the National Coalition for Haitian Refugees, 1985; p.30.
38
   Cited in Americas Watch. Haiti: Human Rights Under Hereditary Dictatorship. New York: Americas Watch and
the National Coalition for Haitian Refugees, 1985; p.32.
39 Hooper M. “Haiti’s Despair.” The New York Times 27 August, 1985.
40 Declaration of Quebec City, Third Summit of the Americas. United States State Department, 2001.

Available at: http://usinfo.state.gov/regional/ar/summit/declaration22b.htm.
41 Farmer P, Smith Fawzi MC, and Nevil P. Unjust embargo of aid for Haiti. The Lancet 2003; 361: 420-423.
42 Cited in Schmidt H. The United States Occupation of Haiti, 1915-1934. New Brunswick, NJ: Rutgers

University Press, 1971; p. 28.
43 For information on Haiti’s proposal to the Global Fund, see

http://www.globalfundatm.org/proposals/round1/fsheets/haiti.html.
44 United States Agency for International Development. Congressional Budget Justification 2004: Latin

America and the Caribbean – Haiti. Available at:
http://www.usaid.gov/policy/budget/cbj2004/latin_america_caribbean/haiti.pdf.
45 Farmer PE. The Uses of Haiti. Monroe, ME: Common Courage Press, 1994.




15 July 2003                                Paul Farmer                                                   13
